                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

             Tyree Belk,              )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                3:19-cv-00668-MOC
                                      )             3:17-cr-00347-MOC-DCK
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 7, 2020 Order.

                                               January 7, 2020
